In an action, inter alia, to set aside the conveyance of a deed to a parcel of real property pursuant to an in rem tax foreclosure action, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Amann, J.), dated December 22, 1994, which granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established entitlement to summary judgment as a matter of law. The defendants demonstrated that the New York City Department of Finance had in its files an owner’s registration card and in rem card in the name of individuals other than the plaintiffs. Thus, the defendants were only obligated to mail notices of the tax foreclosure action to those named individuals (see, Administrative Code of City of NY § 11-406 [c]). The plaintiffs’ speculative and unsubstantiated allegation that they filed an in rem card is insufficient to defeat the defendants’ cross motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.